DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.

The instant application is a reissue of US Pat 8,406,173, issued 3/26/2013 from US Pat App Ser. No 12/664,264, filed 12/11/2009 from PCT/JP2008/060712. 

Claims 1-18 were initially pending in this application.  By way of a preliminary amendment filed concurrently with the application on 3/26/2015 and the amendment of 4/3/2017, claims 1-16 and 18 were amended and claims 20-27 are added. Previously-added claim 19 stands canceled. By way of further amendments, claims 1-19 are canceled. Therefore, claims 20-27 are currently pending in the application.  Claims 20-27 stand rejected below.

This Action is Non-Final.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,406,173 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

It is noted that claims 22 and 26 are method claims comprising contingent limitations, notably requiring that a mobile station transmit over a control channel, or alternately a data channel, in the case that said channel has been allocated. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
Thus as to claims 22 and 26, and claims dependent thereon, it is not a requirement of the prior art to teach both of the contingent limitations in order to meet the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,064,918 in view of Higuchi, of record. 

Claim 3 of the ‘918 Patent discloses as to instant claim 20 (representative, claims 22 and 24 are similar):
A mobile station apparatus comprising:

	See claim 3 of the ‘918 Patent: “A mobile station apparatus in a mobile communication system”
receiving circuitry configured to receive, from a base station apparatus, a radio resource control signal including first information that is used for configuring a first periodicity, the first periodicity being used for allocating a first resource of a physical uplink control channel, the first resource of the physical uplink control channel being used for transmitting channel state information,

See claim 3 of the ‘918 Patent: “an unit which receives, from said base station apparatus, a radio resource control signal including a first instruction to periodically transmit a first reception quality information”
“…first reception quality information is transmitted, to said base station apparatus, by said mobiles station apparatus using a physical uplink control channel”
the receiving circuitry configured to receive, from the base station apparatus, a radio resource control signal including second information that is used for configuring a second periodicity and that is different from the first information, the second periodicity being used for allocating a second resource of a physical uplink shared channel, the second resource of the physical uplink shared channel being used for transmitting the channel state information; and

See claim 3 of the ‘918 Patent: “an unit which receives, from said base station apparatus, a radio resource control signal including a first instruction to periodically transmit a first reception quality information”
“and said second reception quality information are selectively transmitted, to said base station apparatus, by said mobile station apparatus.”
transmitting circuitry configured to transmit, in a timing of the first periodicity, to the base station apparatus, the channel state information using the first resource of the physical uplink control channel in a case that the first resource of the physical uplink control channel is allocated and the second resource of the physical uplink shared channel is not allocated,

See claim 3 of the ‘918 Patent: “an unit which transmits, to said base station apparatus, a second reception quality information using said physical uplink shared channel in a case wherein a second instruction to transmit said second reception quality information is included in said uplink data transmission permission signal”
“wherein said first reception quality information is transmitted, to said base station apparatus, by said mobiles station apparatus using a physical uplink control channel in a case wherein said physical uplink shared channel is not assigned;”
the transmitting circuitry configured to transmit, in a timing of the second periodicity, to the base station apparatus, the channel state information using the second resource of the physical uplink shared channel in a case that the second resource of the physical uplink shared channel is allocated.

See claim 3 of the ‘918 Patent: “an unit which transmits, to said base station apparatus, a second reception quality information using said physical uplink shared channel in a case wherein a second instruction to transmit said second reception quality information is included in said uplink data transmission permission signal”
“said first reception quality information is transmitted, to said base station apparatus, by said mobile station apparatus using said physical uplink shared channel in a case wherein said physical uplink shared channel is assigned by said uplink data transmission permission signal without said second instruction to transmit said second reception quality information, and said first reception quality information” 
As to the newly-added matter requiring the “first information” be used to determine the periodicity, the “instruction” of claim 1 of the ‘918 Patent is read as such.
including a first instruction to periodically transmit a first reception quality information), thus it is used to configure a transmission periodicity.
Thus claim 3 of the '918 Patent discloses the system and method of the instant claims as to the use of either a control or shared channel for a mobile station to provide periodic channel state information to a base station in response to allocation and permission from said base station. Claim 3 of the ‘918 Patent discloses reception quality information, however one of ordinary skill in the art at the time of the invention would have understood reception quality information to be a form of channel state information typically provided in a 3GPP system by the mobile station. It is noted that the instant patent describes reception quality information as the claimed channel state information. ‘173 Patent at col. 2 ll. 64-67.
Claim 3 of the ‘918 Patent discloses as noted above sending a signal as to a shared channel using first information, but does not disclose a step of sending a signal as to a control channel or using different information to do so.
Higuchi discloses an analogous art, namely a 3GPP system for scheduling and allocating uplink resources to a mobile station (col. 3 l. 42-col. 4 l. 12), wherein different resources may have different TTIs assigned (col. 8 ll. 16-40, col. 9 ll. 2-34) and wherein a signal from the base station (col. 6 ll. 33-58, col. 7 ll. 1-42) allocates channels to a user unit which may include information that allocates an uplink control channel as well as different information that allocates an uplink shared channel (col. 10 ll. 6-23). Note that the allocation information must be different for the unit to determine which is allocated by the signal.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). One of ordinary skill in the art would further have recognized that claim 1 of the ‘918 Patent discloses transmission on the control channel and thus the channel must have been allocated to the user unit to do so.  

Claims 21, 23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,619,615 in view of Higuchi as applied to claims 20, 22 and 24 above, and further in view of Montojo. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons below:
Claims 20, 22 and 24 of the instant patent are disclosed in claim 3 of the ‘918 Patent as noted above. 
Further as to claim 21 (representative, claims 23 and 25 are similar), while claim 3 of the ‘918 Patent in view of Higuchi does not disclose a third resource of the physical channel assigned, Montojo discloses a mobile station for receiving a radio resource control signal to configure first and second communication intervals for uplink resources, wherein channel information is sent to a BS by either resource (col. 5 ll. 53-
It would have been obvious to one of ordinary skill in the art to add such a feature to the teaching of claim 1 of the ‘918 Patent in view of Higuchi. Montojo is analogous art in that it teaches channel quality information uplink over different uplink resources assigned by a base station. One of ordinary skill would have determined such a modification to be merely an instance of combining prior art elements according to known methods to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,064,918 in view of US Pat 8,532,049 to Higuchi et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other as noted below.
Claim 1 of the ‘918 Patent discloses as to instant claim 26:
A communication method of a base station apparatus, the communication method comprising:

See claim 1 of the ‘918 Patent: “A mobile communication system in which a mobile station apparatus transmits, to a base station apparatus”
transmitting, to a mobile station apparatus, a radio resource control signal including first information that is used for configuring a first periodicity, the first information and the first periodicity being used for allocating a first resource of a physical uplink control channel, the first resource of the physical uplink control channel being used for transmitting channel state information;
See claim 1 of the ‘918 Patent: “wherein said base station apparatus: transmits, to said mobile station apparatus, a radio resource control signal including a first instruction to periodically transmit a first reception quality information; and transmits, to said mobile station apparatus, said uplink data transmission permission signal”
“wherein said first reception quality information is transmitted, to said base station apparatus, by said mobile station apparatus using a physical uplink control channel in a case wherein said physical uplink shared channel is not assigned”
transmitting, to the mobile station apparatus, a radio resource control signal including second information that is used for configuring a second periodicity and that is different from the first information, the second periodicity being used for allocating a second resource of a physical uplink shared channel, the second resource of the physical uplink shared channel being used for transmitting the channel state information;

See claim 1 of the ‘918 Patent: “wherein said base station apparatus: transmits, to said mobile station apparatus, a radio resource control signal including a first instruction to periodically transmit a first reception quality information; and transmits, to said mobile station apparatus, said uplink data transmission permission signal”
receiving from the mobile station apparatus, in a timing of the first periodicity, the channel state information using the first resource of the physical uplink control channel in a case that the first resource of the physical uplink control channel is allocated and the second resource of the physical uplink shared channel is not allocated; and

See claim 1 of the ‘918 Patent: “wherein said first reception quality information is transmitted, to said base station apparatus, by said mobile station apparatus using a physical uplink control channel in a case wherein said physical uplink shared channel is not assigned”
receiving from the mobile station apparatus, in a timing of the second periodicity, the channel state information using the second resource of the physical uplink shared channel in a case that the second resource of the physical uplink shared channel is allocated.

See claim 1 of the ‘918 Patent: “periodically transmits, to said base station apparatus, said first reception quality information according to said first instruction to periodically transmit said first reception quality information included in said radio resource control signal; transmits, to said base station apparatus, a second reception quality information using said physical uplink shared channel in a case wherein a second instruction to transmit said second reception quality information is included in said uplink data transmission permission signal”
“and said first reception quality information and said second reception quality information are selectively transmitted, to said base station apparatus, by said mobile station apparatus.”
As to the newly-added matter requiring the “first information” be used to determine the periodicity, the “instruction” of claim 1 of the ‘918 Patent is read as such.
Claim 1 of the ‘918 Patent specifies that the allocation has the MS periodically transmit channel information (including a first instruction to periodically transmit a first reception quality information), thus it is used to configure a transmission periodicity. Note here that the instant claim does not require the first and second periodicity to be 
Thus claim 1 of the '918 Patent discloses the system and method of the instant claims as to the use of either a control or shared channel for a mobile station to provide periodic channel state information to a base station in response to allocation and permission from said base station. Claim 1 of the ‘918 Patent discloses reception quality information, however one of ordinary skill in the art at the time of the invention would have understood reception quality information to be a form of channel state information typically provided in a 3GPP system by the mobile station. It is noted that the instant patent describes reception quality information as the claimed channel state information. ‘173 Patent at col. 2 ll. 64-67.
Claim 1 of the ‘918 Patent discloses as noted above allocating a shared channel using first information, but does not disclose a step of allocating a control channel or using different information to do so. 
Higuchi discloses an analogous art, namely a 3GPP system for scheduling and allocating uplink resources to a mobile station (col. 3 l. 42-col. 4 l. 12), wherein different resources may have different TTIs assigned (col. 8 ll. 16-40, col. 9 ll. 2-34) and wherein a signal from the base station (col. 6 ll. 33-58, col. 7 ll. 1-42) allocates channels to a user unit which may include information that allocates an uplink control channel as well as different information that allocates an uplink shared channel (col. 10 ll. 6-23). Note that the allocation information must be different for the unit to determine which is allocated by the signal.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). One of ordinary skill in the art would further have recognized that claim 1 of the ‘918 Patent discloses transmission on the control channel and thus the channel must have been allocated to the user unit to do so.  

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,064,918 in view of Higuchi as applied to claim 26 above and further in view of US Pat 8,363,606 to Montojo, of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other as noted below.
Claim 26 of the instant patent is disclosed in claim 1 of the ‘918 Patent as noted above. 
Further as to claim 27, while claim 1 of the ‘918 Patent in view of Higuchi does not disclose a third resource of the physical channel assigned, Montojo discloses a mobile station for receiving a radio resource control signal to configure first and second communication intervals for uplink resources, wherein channel information is sent to a BS by either resource (col. 5 ll. 53-65, col. 6 ll. 1-47, col. 7 ll. 15-52). Montojo discloses 
It would have been obvious to one of ordinary skill in the art to add such a feature to the teaching of claim 1 of the ‘918 Patent in view of Higuchi. Montojo is analogous art in that it teaches channel quality information uplink over different uplink resources assigned by a base station. One of ordinary skill would have determined such a modification to be merely an instance of combining prior art elements according to known methods to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat 8,363,606 to Montojo in view of 3GPP TSG-RAN2 Meeting #58, Kobe Japan, 7th-11th May 2007 (hereinafter “3GPP TSG-RAN2”), US PG PUB 2001/0033582 to Sarkkinen et al., and US Pat 8,289,911 to Chun et al., all of record.
As to claim 20, Montojo discloses:
A mobile station apparatus comprising:

a receiving circuitry configured/programmed to receive, from a base station apparatus, a radio resource control signal including first information that is used [for configuring a first periodicity, the first information and the first periodicity being used] for allocating a first resource of a physical uplink control channel, the first resource of the physical uplink control channel being used for transmitting channel state information.

Montojo discloses a mobile station 120 comprising receiving circuitry. Montojo at FIGS 1 and 2, and col. 7 ll. 18-23. The mobile station circuitry is for receiving from a 
the receiving circuitry configured to receive, from the base station apparatus, a radio resource control signal including second information [that is used for configuring a second periodicity and] that is different from the first information, [the second periodicity being] used for allocating a second resource of a [physical uplink] shared channel, the second resource of the [physical uplink] shared channel being used for transmitting the channel state information;

Montojo further discloses that the radio resource control signal may instead, based on the signal, be used to configure an interval (reads second interval), the second interval being used for allocating a second resource of an uplink data channel, the uplink data channel being used for transmitting the control data i.e. channel state information. Montojo at col. 13 ll. 36-65 and FIG 10, disclosing steps 1020, 1040, and 1030, specifically that, based on the allocation of resources received, either “data and control symbols are transmitted, respectively, using resources scheduled for data transmissions and dedicated for control transmissions”, that is, control data such as CSI is sent on the uplink control channel, or “control and data are multiplexed (e.g. utilizing a multiplexing component such as 131) and transmitted employing the resources allocated to data transmissions”, that is, control data is sent with data on the uplink data channel. This is based on the signal and is thus read as second information, and is read as being different from the first in that it causes the data channel or the control channel to be allocated for control uplink.
transmitting circuitry configured to transmit, [in a timing of the first periodicity], to the base station apparatus, the channel state information using the first resource of the physical uplink control channel in a case that the first resource of the physical uplink control channel is allocated and the second resource of the physical uplink shared channel is not allocated,

Montojo further discloses a transmitting circuitry in FIGS 1 and 2 configured/programmed to periodically transmit, to the base station apparatus, the channel state information using the first resource of the physical uplink control channel in a case that the first resource of the physical uplink control channel is allocated. Montojo at col. 6 ll. 1-47, col. 11. ll. 15-52. Montojo further states that in the case the uplink control channel is allocated for channel state information uplink, the data channel is not. Montojo at col. 13 ll. 44-56 and 59-62. The transmission is in accordance with the first TTI.
the transmitting circuitry configured to transmit, [in a timing of the second periodicity], to the base station apparatus, the channel state information using the second resource of the [physical uplink] shared channel in a case that the second resource of the [physical uplink] shared channel is allocated.
Montojo discloses that the transmitting circuitry may, if the uplink data channel is allocated, multiplex the control data uplink information (channel state information) and periodically transmit said data on the data channel when the data channel is the one allocated for such a purpose. Montojo at col. 13 ll. 44-59. The transmission is in accordance with the second TTI.
Montojo does not disclose that the data channel is specifically a physical uplink data channel. Montojo does not expressly disclose that the allocation is used for configuring a transmission periodicity for transmission of the CSI according to the first or second periodicity.  Lastly, Montojo does not disclose details about the information received, namely that it is used with the TTI to allocate the channels to the user equipment. 

Sarkkinen teaches that, according to the 3G TSG-RAN specifications, in 3GPP systems the TTI taught by Montojo “…is defined as the inter-arrival time of Transport Block Sets (TBSs), and is equal to the periodicity at which a TBS is transferred by the physical layer on the radio interface.” Sarkkinen at PARA [0005].
Chun discloses an analogous art, namely a method for transmitting uplink data from a UE to a base station based on an allocation of a channel, wherein a base station transmits scheduling information including resource assignment information as well as UE identifier, transmission parameters etc. Chun at col. 1 l. 55-col. 2 l. 10. Chun further discloses that such scheduling information is sent to the UE for allocating uplink resources to it as well. Chun at col. 2 ll. 36-40. Chun also discloses that the system communicates via radio resource control signals. Chun at col. 4 ll. 57-67.
It would have been obvious to one of ordinary skill in the art to add 3GPP TSG-RAN2, Sarkkinen, and Chun to Montojo. First, they are analogous art, as all four references teach 3GPP-type systems. Second, one of ordinary skill in the art would have been motivated to do so by 3GPP TSG-RAN2 which clearly states that using either or both channels for state information is useful in certain situations such as data over TCP (p. 3), and that the uplink data channel (such as in Montojo) in a 3GPP system would be an uplink shared channel. Further, Sarkkinen discloses the definition of the TTI according to this type of system, thus one of ordinary skill would have understood the TTI to configure or define a periodicity in every case it is used. Further, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 21, Montojo discloses:
wherein the receiving circuitry is further configured/programmed to receive using a physical downlink control channel, from the base station apparatus, information that is used for allocating a third resource of the uplink shared channel, and the transmitting circuitry is further configured/programmed to transmit, to the base station apparatus, the channel state information using the third resource of the physical uplink shared channel in a case that the second resource of the physical uplink shared channel is allocated and the third resource of the physical uplink shared channel is allocated.

Montojo discloses that the uplink of control data symbols may be scheduled via the downlink control channel 160 in a TTI 560 corresponding to a portion of the uplink data or control channel, depending on which is allocated, and then subsequently scheduled outside of that TTI corresponding to a different portion of the uplink data or control channel, again depending on which is allocated. Montojo at col. 10 l. 45-col. 11 l. 3, describing FIG 5. This is read as allocating a third resource in the case where the data channel is to be allocated for uplink control data via multiplexing.

As to claim 22, Montojo discloses: 
a communication method of a mobile station apparatus, the communication method comprising:

receiving, from a base station apparatus, a radio resource control signal including first information that is used for [configuring a first periodicity, the first information and the first periodicity being used for] allocating a first resource of a physical uplink control channel, the first resource of the physical uplink control channel being used for transmitting channel state information;

Montojo discloses a mobile station 120 comprising receiving circuitry. Montojo at FIGS 1 and 2, and col. 7 ll. 18-23. The mobile station circuitry is for receiving from a base station 140 a radio resource control signal 160, which is used to configure a first TTI for allocating a resource of a physical uplink control channel. This control channel is for transmitting channel state information. Montojo at col. 5 ll. 53-65.
receiving, from the base station apparatus, a radio resource control signal that is used for [configuring a second periodicity, the second periodicity being used for] allocating a second resource of a [physical uplink] shared channel, the second resource of the [physical uplink] shared channel being used for transmitting the channel state information;

Montojo further discloses that the radio resource control signal may instead, based on the signal, be used to configure an interval (reads second interval), the second interval being used for allocating a second resource of an uplink data channel, the uplink data channel being used for transmitting the control data i.e. channel state information. Montojo at col. 13 ll. 36-65 and FIG 10, disclosing steps 1020, 1040, and 1030, specifically that, based on the allocation of resources received, either “data and control symbols are transmitted, respectively, using resources scheduled for data transmissions and dedicated for control transmissions”, that is, control data such as CSI is sent on the uplink control channel, or “control and data are multiplexed (e.g. utilizing a multiplexing component such as 131) and transmitted employing the resources allocated to data transmissions”, that is, control data is sent with data on the uplink data channel. This is based on the signal and is thus read as second information, and is read 
periodically transmitting, to the base station apparatus, [in a timing of the first periodicity], the channel state information using the first resource of the physical uplink control channel in a case that the first resource of the physical uplink control channel is allocated and the second resource of the [physical uplink] shared channel is not allocated; 

Montojo further discloses a transmitting circuitry in FIGS 1 and 2 configured/programmed to periodically transmit, to the base station apparatus, the channel state information using the first resource of the physical uplink control channel in a case that the first resource of the physical uplink control channel is allocated. Montojo at col. 6 ll. 1-47, col. 11. ll. 15-52. Montojo further states that in the case the uplink control channel is allocated for channel state information uplink, the data channel is not. Montojo at col. 13 ll. 44-56 and 59-62. The transmission is in accordance with the first TTI.
and periodically transmitting, to the base station apparatus, [in a timing of the second periodicity], the channel state information using the second resource of the [physical uplink shared] channel in a case that the second resource of the [physical uplink] shared channel is allocated.

Montojo discloses that the transmitting circuitry may, if the uplink data channel is allocated, multiplex the control data uplink information (channel state information) and periodically transmit said data on the data channel when the data channel is the one allocated for such a purpose. Montojo at col. 13 ll. 44-59. The transmission is in accordance with the second TTI.
Montojo does not disclose that the data channel is specifically a physical uplink data channel. Montojo does not expressly disclose that the allocation is used for configuring a transmission periodicity. Lastly, Montojo does not disclose details about 
3GPP TSG-RAN2 discloses the utility of utilizing both a physical uplink control channel as well as a physical uplink shared channel (UL-SCH) for uplink channel state information from a mobile station. 3GPP TSG-RAN2 at 3-4.
Sarkkinen teaches that, according to the 3G TSG-RAN specifications, in 3GPP systems the TTI taught by Montojo “…is defined as the inter-arrival time of Transport Block Sets (TBSs), and is equal to the periodicity at which a TBS is transferred by the physical layer on the radio interface.” Sarkkinen at PARA [0005].
Chun discloses an analogous art, namely a method for transmitting uplink data from a UE to a base station based on an allocation of a channel, wherein a base station transmits scheduling information including resource assignment information as well as UE identifier, transmission parameters etc. Chun at col. 1 l. 55-col. 2 l. 10. Chun further discloses that such scheduling information is sent to the UE for allocating uplink resources to it as well. Chun at col. 2 ll. 36-40. Chun also discloses that the system communicates via radio resource control signals. Chun at col. 4 ll. 57-67.
It would have been obvious to one of ordinary skill in the art to add 3GPP TSG-RAN2, Sarkkinen, and Chun to Montojo. First, they are analogous art, as all four references teach 3GPP-type systems. Second, one of ordinary skill in the art would have been motivated to do so by 3GPP TSG-RAN2 which clearly states that using either or both channels for state information is useful in certain situations such as data over TCP (p. 3), and that the uplink data channel (such as in Montojo) in a 3GPP system would be an uplink shared channel. Further, Sarkkinen discloses the definition KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 23, Montojo discloses: 
receiving using a physical downlink control channel, from the base station apparatus, information that is used for allocating a third resource of the physical uplink shared channel; and

transmitting, to the base station apparatus, the channel state information using the third resource of the physical uplink shared channel in a case that the second resource of the physical uplink shared channel is allocated and the third resource of the physical uplink shared channel is allocated.

Montojo discloses that the uplink of control data symbols may be scheduled via the downlink control channel 160 in a TTI 560 corresponding to a portion of the uplink data or control channel, depending on which is allocated, and then subsequently scheduled outside of that TTI corresponding to a different portion of the uplink data or control channel, again depending on which is allocated. Montojo at col. 10 l. 45-col. 11 l. 3, describing FIG 5. This is read as allocating a third resource in the case where the data channel is to be allocated for uplink control data via multiplexing.


As to claim 24, Montojo discloses: 
An integrated circuit that is mounted in a mobile station apparatus, the integrated circuit causing the mobile station apparatus to perform:

receiving, from a base station apparatus, a radio resource control signal including first information that is used for [configuring a first periodicity, the first information and the first periodicity being used for] allocating a first resource of a physical uplink control channel, the first resource of the physical uplink control channel being used for transmitting channel state information;

Montojo discloses a mobile station 120 comprising receiving circuitry. Montojo at FIGS 1 and 2, and col. 7 ll. 18-23. The mobile station circuitry is for receiving from a base station 140 a radio resource control signal 160, which is used to configure a first TTI for allocating a resource of a physical uplink control channel. This control channel is for transmitting channel state information. Montojo at col. 5 ll. 53-65. Montojo discloses an integrated circuit that is mounted in a mobile station apparatus to perform this. Montojo at col. 4 l. 54-col. 5 l. 22.
receiving, from the base station apparatus, a radio resource control signal including second information [that is used for configuring a second periodicity and] that is different from the first information, [the second periodicity] being used for allocating a second resource of a [physical uplink] shared channel, the second resource of the [physical uplink] shared channel being used for transmitting the channel state information;

Montojo further discloses that the radio resource control signal may instead, based on the signal, be used to configure an interval (reads second interval), the second interval being used for allocating a second resource of an uplink data channel, the uplink data channel being used for transmitting the control data i.e. channel state information. Montojo at col. 13 ll. 36-65 and FIG 10, disclosing steps 1020, 1040, and 1030, specifically that, based on the allocation of resources received, either “data and control symbols are transmitted, respectively, using resources scheduled for data control channel, or “control and data are multiplexed (e.g. utilizing a multiplexing component such as 131) and transmitted employing the resources allocated to data transmissions”, that is, control data is sent with data on the uplink data channel. This is based on the signal and is thus read as second information, and is read as being different from the first in that it causes the data channel or the control channel to be allocated for control uplink.
transmitting to the base station apparatus, in a timing of the first periodicity, the channel state information using the first resource of the physical uplink control channel in a case that the first resource of the physical uplink control channel is allocated and the second resource of the [physical uplink] shared channel is not allocated; 

Montojo further discloses a transmitting circuitry in FIGS 1 and 2 configured/programmed to periodically transmit, to the base station apparatus, the channel state information using the first resource of the physical uplink control channel in a case that the first resource of the physical uplink control channel is allocated. Montojo at col. 6 ll. 1-47, col. 11. ll. 15-52. Montojo further states that in the case the uplink control channel is allocated for channel state information uplink, the data channel is not. Montojo at col. 13 ll. 44-56 and 59-62. The transmission is in accordance with the first TTI.
and transmitting to the base station apparatus, in a timing of the second periodicity, the channel state information using the second resource of the [physical uplink] shared channel in a case that the second resource of the [physical uplink] shared channel is allocated.

Montojo discloses that the transmitting circuitry may, if the uplink data channel is allocated, multiplex the control data uplink information (channel state information) and periodically transmit said data on the data channel when the data channel is the one 
Montojo does not disclose that the data channel is specifically a physical uplink data channel. Montojo does not expressly disclose that the allocation is used for configuring a transmission periodicity. Lastly, Montojo does not disclose details about the information received, namely that it is used with the TTI to allocate the channels to the user equipment. 
3GPP TSG-RAN2 discloses the utility of utilizing both a physical uplink control channel as well as a physical uplink shared channel (UL-SCH) for uplink channel state information from a mobile station. 3GPP TSG-RAN2 at 3-4.
Sarkkinen teaches that, according to the 3G TSG-RAN specifications, in 3GPP systems the TTI taught by Montojo “…is defined as the inter-arrival time of Transport Block Sets (TBSs), and is equal to the periodicity at which a TBS is transferred by the physical layer on the radio interface.” Sarkkinen at PARA [0005].
Chun discloses an analogous art, namely a method for transmitting uplink data from a UE to a base station based on an allocation of a channel, wherein a base station transmits scheduling information including resource assignment information as well as UE identifier, transmission parameters etc. Chun at col. 1 l. 55-col. 2 l. 10. Chun further discloses that such scheduling information is sent to the UE for allocating uplink resources to it as well. Chun at col. 2 ll. 36-40. Chun also discloses that the system communicates via radio resource control signals. Chun at col. 4 ll. 57-67.
It would have been obvious to one of ordinary skill in the art to add 3GPP TSG-RAN2, Sarkkinen, and Chun to Montojo. First, they are analogous art, as all four KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 25, Montojo discloses: 
receiving using a physical downlink control channel, from the base station apparatus, information that is used for allocating a third resource of the physical uplink shared channel; and

transmitting, to the base station apparatus, the channel state information using the third resource of the physical uplink shared channel in a case that the second resource of the physical uplink shared channel is allocated and the third resource of the physical uplink shared channel is allocated.

Montojo discloses that the uplink of control data symbols may be scheduled via the downlink control channel 160 in a TTI 560 corresponding to a portion of the uplink data or control channel, depending on which is allocated, and then subsequently scheduled outside of that TTI corresponding to a different portion of the uplink data or 

As to claim 26, Montojo discloses: 
A communication method of a base station apparatus, the communication method comprising:

transmitting, to a mobile station apparatus, a radio resource control signal including first information [that is used for configuring a first periodicity, the first information and the first periodicity being used] for allocating a first resource of a physical uplink control channel, the first resource of the physical uplink control channel being used for transmitting channel state information;

Montojo discloses a mobile station 120 comprising receiving circuitry. Montojo at FIGS 1 and 2, and col. 7 ll. 18-23. The mobile station is for receiving from a base station 140 a radio resource control signal 160, which is used to configure a first TTI for allocating a resource of a physical uplink control channel. This control channel is for transmitting channel state information. Montojo at col. 5 ll. 53-65. The base station transmits the resource control signal to the mobile station via transmitting means. Montojo at FIG 2 and col. 7 ll. 18-25, noting “a block diagram of an embodimetn of a transmitter system 210 (such as base station 140)”, as well as col. 5 ll. 53-65 detailing downlink transmission.
transmitting, to the mobile station apparatus, a radio resource control signal including second information [that is used for configuring a second periodicity and] that is different from the first information, [the second periodicity] being used for allocating a second resource of a [physical uplink] shared channel, the second resource of the [physical uplink] shared channel being used for transmitting the channel state information;

control channel, or “control and data are multiplexed (e.g. utilizing a multiplexing component such as 131) and transmitted employing the resources allocated to data transmissions”, that is, control data is sent with data on the uplink data channel. This is based on the signal and is thus read as second information, and is read as being different from the first in that it causes the data channel or the control channel to be allocated for control uplink.
receiving from the mobile station apparatus, in a timing of the first periodicity, the channel state information using the first resource of the physical uplink control channel in a case that the first resource of the physical uplink control channel is allocated and the second resource of the [physical uplink] shared channel is not allocated; 

Montojo further discloses a transmitting circuitry in the mobile station and reception circuitry in the base station in FIGS 1 and 2 configured/programmed to periodically receiver, at the base station apparatus, the channel state information from the mobile station using the first resource of the physical uplink control channel in a case that the first resource of the physical uplink control channel is allocated. Montojo at col. 6 ll. 1-47, col. 11. ll. 15-52. Montojo further states that in the case the uplink control 
and receiving from the mobile station apparatus, in a timing of the second periodicity, the channel state information using the second resource of the physical uplink shared channel in a case that the second resource of the physical uplink shared channel is allocated.

Montojo discloses that the receiving circuitry may, if the uplink data channel is allocated, receive control data uplink information (channel state information) that is multiplexed with data and periodically transmitted to the base station on the data channel when the data channel is the one allocated for such a purpose. Montojo at col. 13 ll. 44-59. The transmission is in accordance with the second TTI.

Montojo does not disclose that the data channel is specifically a physical uplink data channel. Montojo does not expressly disclose that the allocation is used for configuring a transmission periodicity. Lastly, Montojo does not disclose details about the information received, namely that it is used with the TTI to allocate the channels to the user equipment. 
3GPP TSG-RAN2 discloses the utility of utilizing both a physical uplink control channel as well as a physical uplink shared channel (UL-SCH) for uplink channel state information from a mobile station. 3GPP TSG-RAN2 at 3-4.
Sarkkinen teaches that, according to the 3G TSG-RAN specifications, in 3GPP systems the TTI taught by Montojo “…is defined as the inter-arrival time of Transport Block Sets (TBSs), and is equal to the periodicity at which a TBS is transferred by the physical layer on the radio interface.” Sarkkinen at PARA [0005].

It would have been obvious to one of ordinary skill in the art to add 3GPP TSG-RAN2, Sarkkinen, and Chun to Montojo. First, they are analogous art, as all four references teach 3GPP-type systems. Second, one of ordinary skill in the art would have been motivated to do so by 3GPP TSG-RAN2 which clearly states that using either or both channels for state information is useful in certain situations such as data over TCP (p. 3), and that the uplink data channel (such as in Montojo) in a 3GPP system would be an uplink shared channel. Further, Sarkkinen discloses the definition of the TTI according to this type of system, thus one of ordinary skill would have understood the TTI to configure or define a periodicity in every case it is used. Further, Chun discloses information such as mobile station ID being used to allocating control channel resources, which one of ordinary skill in the art would have understood must be necessary in a system such as Montojo to properly allocate a channel to a UE. Lastly, one of ordinary skill would have determined such a modification to be merely an instance of combining prior art elements according to known methods to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 27, Montojo discloses: 
transmitting using a physical downlink control channel, to the mobile station apparatus, information that is used for allocating a third resource of the physical uplink shared channel; and

receiving, from the mobile station apparatus, the channel state information using the third resource of the physical uplink shared channel in a case that the second resource of the physical uplink shared channel is allocated and the third resource of the physical uplink shared channel is allocated.

Montojo discloses that the uplink of control data symbols may be scheduled via the downlink control channel 160 in a TTI 560 corresponding to a portion of the uplink data or control channel, depending on which is allocated, and then subsequently scheduled outside of that TTI corresponding to a different portion of the uplink data or control channel, again depending on which is allocated. Montojo at col. 10 l. 45-col. 11 l. 3, describing FIG 5. This is read as allocating a third resource in the case where the data channel is to be allocated for uplink control data via multiplexing.

Response to Arguments
Patent Owner provides arguments towards the previous Final rejection mailed 10/5/2020 on pp. 8-13 of his Remarks accompanying his Amendment.
As to the rejections under Double Patenting (Remarks at 7-8), the Examiner finds Patent Owner’s arguments not persuasive. The instant claims stand amended, adding that the transmission of CSI from the MS over the data or control channel is in accordance with a first or second respective periodicity. It is noted that claims 1 and 3 of the ‘918 Patent both require a periodic transmission from the MS over either a data or control channel. As noted in previous responses to Patent Owner’s Remarks, the claims do not require that the first and second periodicities be different, and thus as periodic 
As to the rejections under 35 USC 103(a) of claims 20-27 as unpatentable over Montojo in view of 3GPP-TSG RAN2, Sarkkinen and Higuchi (Remarks at 8-9), the Examiner finds Patent Owner’s arguments not persuasive.
Patent Owner asserts that the primary reference Montojo merely recites user equipment that may be allocated uplink data and control symbols over different transmission time intervals. Remarks at 8. However, as cited in the rejection above, Montojo teaches much more than this; Montojo discloses not only that a UE may be assigned by the BS both control and data resources, and that such resources may comprise differing TTIs (periodicities), but that said resources may be alternately utilized for uplink CSI transmission according to the BS assignment. Patent Owner appears to be arguing one portion of Montojo that is cited by the Examiner as the entirety of the teaching, whereas the rejection relies on more than this.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Signed,

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/M.F/Supervisory Patent Examiner, Art Unit 3992